                 Case 6:18-bk-05703-KSJ         Doc 10    Filed 09/30/18       Page 1 of 7




                                   UNITED STATES BANKRUPTCY
                                    COURT MIDDLE DISTRICT OF
                                   FLORIDA ORLANDO DIVISION
                                       www.flmb.uscourts.gov

    In re:                                                        Case No.: 6:18-bk-05703-KSJ
                                                                  Chapter 13
    SORAIDA WENDY
    PEREZ,

                     Debtors.
                                                   /

                                          CHAPTER 13 PLAN

A.           NOTICES.

Debtor1 must check one box on each line to state whether or not the Plan includes each of
the following items. If an item is checked as “Not Included,” if both boxes are checked, or if
neither box is checked, the provision will be ineffective if set out later in the Plan.

    A limit on the amount of a secured claim based on a valuation which Included             Not Included
    may result in a partial payment or no payment at all to the secured
    creditor. See Sections C.5(d) and (e). A separate motion will be filed.                  X

    Avoidance of a judicial lien or nonpossessory, nonpurchase money Included                Not Included
    security interest under 11 U.S.C. § 522(f). A separate motion will be
    filed. See Section C.5(e).                                                               X

    Nonstandard provisions, set out in Section E.                                Included    Not Included

                                                                                 X


B.           MONTHLY PLAN PAYMENTS. Plan payments include the Trustee’s fee of 10% and
             shall begin 30 days from petition filing/conversion date. Debtor shall make payments to
             the Trustee for the period of 60 months. If the Trustee does not retain the full 10%, any
             portion not retained will be disbursed to allowed claims receiving payments under the
             Plan and may cause an increased distribution to the unsecured class of creditors.

             $1250.00 from month 1 through 60
1
    All references to “Debtor” include and refer to both of the debtors in a case filed jointly by two
    individuals.
             Case 6:18-bk-05703-KSJ        Doc 10     Filed 09/30/18    Page 2 of 7



C.      PROPOSED DISTRIBUTIONS.

        1.     ADMINISTRATIVE ATTORNEY’S FEES.


        Bse Fee $3540.00 Total Paid Prepetition $690.00 Balance Due $2850.00

        Estimated Monitoring Fee at $0.00 per Month.

        Attorney’s Fees Payable Through Plan at $175.00 Monthly (subject to adjustment).

                                 SEE ATTACHED SPREADSHEET


        2.     DOMESTIC SUPPORT OBLIGATIONS (as defined in 11 U.S.C. §101(14A).

None.
        3.     PRIORITY CLAIMS (as defined in 11 U.S.C. § 507).
None.

       4.       TRUSTEE FEES. From each payment received from Debtor, the Trustee shall
receive a fee, the percentage of which is fixed periodically by the United States Trustee.



       5.      SECURED CLAIMS. Pre-confirmation payments allocated to secured creditors
under the Plan, other than amounts allocated to cure arrearages, shall be deemed adequate
protection payments. The Trustee shall disburse adequate protection payments to secured
creditors prior to confirmation, as soon as practicable, if the Plan provides for payment to the
secured creditor, the secured creditor has filed a proof of claim or Debtor or Trustee has filed a
proof of claim for the secured creditor under § 501(c), and no objection to the claim is pending.
If Debtor’s payments under the Plan are timely paid, payments to secured creditors under the
Plan shall be deemed contractually paid on time.



        (a)     Claims Secured by Debtor’s Principal Residence Which Debtor Intends to
        Retain - Mortgage, HOA and Condo Association Payments, and Arrears, if any,
        Paid Through the Plan. If the Plan provides for curing prepetition arrearages on a
        mortgage on Debtor’s principal residence, Debtor will pay, in addition to all other sums
        due under the proposed Plan, all regular monthly postpetition mortgage payments to the
        Trustee as part of the Plan. These mortgage payments, which may be adjusted up or down
        as provided for under the loan documents, are due beginning the first due date after the
        case is filed and continuing each month thereafter. The Trustee shall pay the postpetition
        mortgage payments for Debtor’s principal residence on the following mortgage claims:


                                                2
             Case 6:18-bk-05703-KSJ         Doc 10       Filed 09/30/18   Page 3 of 7




 Last Four        Creditor        Collateral          Regular       Gap            Arrears
 Digits of                        Address             Monthly       Payment
 Acct. No.                                            Payment
 unknown          Ditech          5811     Lord       $560.00       $560.00        $10,000.00
                                  Street



        (b)    Claims Secured by Other Real Property Which Debtor Intends to Retain –
        Mortgage Payments, HOA and Condo Association Payments, and Arrears, if any, Paid
        Through the Plan. If the Plan provides to cure prepetition arrearages on a mortgage,
        Debtor will pay, in addition to all other sums due under the proposed Plan, all regular
        monthly postpetition mortgage payments to the Trustee as part of the Plan. These
        mortgage payments, which may be adjusted up or down as provided for under the loan
        documents, are due beginning the first due date after the case is filed and continuing each
        month thereafter. The Trustee shall pay the postpetition mortgage payments on the
        following mortgage claims:

        None.


(c)     Claims Secured by Real Property - Debtor Intends to Seek Mortgage Modification.
If Debtor obtains a modification of the mortgage, the modified payments shall be paid through
the Plan. Pending the resolution of a mortgage modification request, Debtor shall make the
following adequate protection payments to the Trustee: (1) for homestead property, the lesser of
31% of gross monthly income of Debtor and non-filing spouse, if any (after deducting
homeowners association fees), or the normal monthly contractual mortgage payment; or (2) for
non-homestead, income-producing property, 75% of the gross rental income generated from the
property.


None.

        (d)    Claims Secured by Real Property or Personal Property to Which Section 506
        Valuation APPLIES (Strip Down). Under 11 U.S.C. § 1322 (b)(2), this provision does
        not apply to a claim secured solely by Debtor’s principal residence. A separate motion
        to determine secured status or to value the collateral must be filed. The secured
        portion of the claim, estimated below, shall be paid. Unless otherwise stated in Section E,
        the payment through the Plan does not include payments for escrowed property taxes or
        insurance.
None.

        (e)    Liens to be Avoided Under 11 U.S.C. § 522 or Stripped Off Under 11 U.S.C.
        § 506. Debtor must file a separate motion under § 522 to avoid a judicial lien or a
        nonpossessory, nonpurchase money security interest because it impairs an exemption or

                                                  3
             Case 6:18-bk-05703-KSJ         Doc 10       Filed 09/30/18     Page 4 of 7



        under § 506 to determine secured status and to strip a lien.

        None.
        (f)     Claims Secured by Real Property and/or Personal Property to Which Section
        506 Valuation DOES NOT APPLY Under the Final Paragraph in 11 U.S.C.
        § 1325(a). The claims listed below were either: (1) incurred within 910 days before the
        petition date and secured by a purchase money security interest in a motor vehicle
        acquired for the personal use of Debtor; or (2) incurred within one year of the petition
        date and secured by a purchase money security interest in any other thing of value. These
        claims will be paid in full under the Plan with interest at the rate stated below.

 Last Four        Creditor         Collateral         Claim            Payment      Interest
 Digits of                         Description/       Amount           Through      Rate
 Acct. No.                         Address                             Plan
 1000             Santander        Nissan             $11,541.00       $223.12      6%
                                   Sentra

        (g)     Claims Secured by Real or Personal Property to be Paid with Interest
        Through the Plan under 11 U.S.C. § 1322(b)(2). The following secured claims will be
        paid in full under the Plan with interest at the rate stated below.

None.
        (h)   Claims Secured by Personal Property – Maintaining Regular Payments and
        Curing Arrearage, if any, with All Payments in Plan.

None.

(i)     Secured Claims Paid Directly by Debtor. The following secured claims are being made
via automatic debit/draft from Debtor’s depository account and are to continue to be paid directly
to the creditor or lessor by Debtor outside the Plan via automatic debit/draft. The automatic stay
is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to these
creditors and lessors upon the filing of this Plan. Nothing herein is intended to terminate or
abrogate Debtor’s state law contract rights.

None.
        (j)     Surrender of Collateral/Property that Secures a Claim. Debtor will surrender the
        following collateral/property. The automatic stay under 11 U.S.C. §§ 362(a) and 1301(a)
        is terminated in rem as to Debtor and in rem and in personam as to any codebtor as to
        these creditors upon the filing of this Plan.

None.

         (k)  Secured Claims That Debtor Does Not Intend to Pay. Debtor does not intend
        to make payments to the following secured creditors. The automatic stay is terminated in

                                                  4
            Case 6:18-bk-05703-KSJ          Doc 10     Filed 09/30/18     Page 5 of 7



        rem as to Debtor and in rem and in personam as to any codebtor with respect to these
        creditors upon the filing of this Plan. Debtor’s state law contract rights and defenses are
        neither terminated nor abrogated.

None.

       6.      LEASES / EXECUTORY CONTRACTS. As and for adequate protection, the
Trustee shall disburse payments to creditors under leases or executory contracts prior to
confirmation, as soon as practicable, if the Plan provides for payment to creditor/lessor, the
creditor/lessor has filed a proof of claim or Debtor or Trustee has filed a proof of claim for the
secured creditor/lessor under § 501(c), and no objection to the claim is pending. If Debtor’s
payments under the Plan are timely paid, payments to creditors/lessors under the Plan shall be
deemed contractually paid on time.

        (a)     Assumption of Leases/Executory Contracts for Real or Personal Property to
        be Paid and Arrearages Cured Through the Plan. Debtor assumes the following
        leases/executory contracts and proposes the prompt cure of any prepetition arrearage as
        follows.

None.
        (b)     Assumption of Leases/Executory Contracts for Real or Personal Property to
        be Paid Directly by Debtor. Debtor assumes the following lease/executory contract
        claims that are paid via automatic debit/draft from Debtor’s depository account and are to
        continue to be paid directly to the creditor or lessor by Debtor outside the Plan via
        automatic debit/draft. The automatic stay is terminated in rem as to Debtor and in rem
        and in personam as to any codebtor as to these creditors and lessors upon the filing of this
        Plan. Nothing herein is intended to terminate or abrogate Debtor’s state law contract
        rights.

None.

        ©       Rejection of Leases/Executory Contracts and Surrender of Real or Personal
        Leased Property. Debtor rejects the following leases/5xecutor contracts and will
        surrender the following leased real or personal property. The automatic stay is terminated
        in rem as to Debtor and in rem and in personam as to any codebtor as to these creditors
        and lessors upon the filing of this Plan.

None.

       7.     GENERAL UNSECURED CREDITORS. General unsecured creditors with
allowed claims shall receive a pro rata share of the balance of any funds remaining after
payments to the above referenced creditors or shall otherwise be paid under a subsequent Order
Confirming Plan. The estimated dividend to unsecured creditors shall be no less than
$__________.

D.      GENERAL PLAN PROVISIONS:

                                                 5
     Case 6:18-bk-05703-KSJ        Doc 10     Filed 09/30/18    Page 6 of 7




1.     Secured creditors, whether or not dealt with under the Plan, shall retain the liens
       securing such claims.

2.     Payments made to any creditor shall be based upon the amount set forth in the
       creditor’s proof of claim or other amount as allowed by an Order of the
       Bankruptcy Court.

3.     If Debtor fails to check (a) or (b) below, or if Debtor checks both (a) and (b),
       property of the estate shall not vest in Debtor until the earlier of Debtor’s
       discharge or dismissal of this case, unless the Court orders otherwise. Property of
       the estate

       (a) _______ shall not vest in Debtor until the earlier of Debtor’s discharge or
       dismissal of this case, unless the Court orders otherwise, or

       (b) ____x___ shall vest in Debtor upon confirmation of the Plan.

4.     The amounts listed for claims in this Plan are based upon Debtor’s best estimate
       and belief and/or the proofs of claim as filed and allowed. Unless otherwise
       ordered by the Court, the Trustee shall only pay creditors with filed and allowed
       proofs of claim. An allowed proof of claim will control, unless the Court orders
       otherwise.

5.     Debtor may attach a summary or spreadsheet to provide an estimate of anticipated
       distributions. The actual distributions may vary. If the summary or spreadsheet
       conflicts with this Plan, the provisions of the Plan control prior to confirmation,
       after which time the Order Confirming Plan shall control.

6.     Debtor shall timely file all tax returns and make all tax payments and deposits
       when due. (However, if Debtor is not required to file tax returns, Debtor shall
       provide the Trustee with a statement to that effect.) For each tax return that
       becomes due after the case is filed, Debtor shall provide a complete copy of the
       tax return, including business returns if Debtor owns a business, together with all
       related W-2s and Form 1099s, to the Trustee within 14 days of filing the return.
       Unless otherwise ordered, consented to by the Trustee, or ordered by the Court,
       Debtor shall turn over to the Trustee all tax refunds in addition to regular Plan
       payments. Debtor shall not instruct the Internal Revenue Service or other taxing

       agency to apply a refund to the following year’s tax liability. Debtor shall not
       spend any tax refund without first having obtained the Trustee’s consent or
       Court approval.




                                        6
            Case 6:18-bk-05703-KSJ          Doc 10     Filed 09/30/18     Page 7 of 7




E.     NONSTANDARD PROVISIONS as Defined in Federal Rule of Bankruptcy
       Procedure 3015(c). Note: Any nonstandard provisions of this Plan other than those set
       out in this section are deemed void and are stricken.
                                  SEE ATTACHED SPREADSHEET

                                       CERTIFICATION

       By filing this document, the Attorney for Debtor, or Debtor, if not represented by an
attorney, certifies that the wording and order of the provisions in this Chapter 13 Plan are
identical to those contained in the Model Plan adopted by this Court, and that this Plan
contains no additional or deleted wording or nonstandard provisions other than any
nonstandard provisions included in Section E.

SIGNATURE(S):

Debtor(s)

/S/ Soraida Perez      Date _9/30/18


                                       Date: September 30, 2018

                                       Respectfully submitted,

                                       LAW OFFICE OF PAUL L. URICH, P.A.

                              BY:       /s/ Paul L. Urich, Esquire
                                       Paul L. Urich, Esquire
                                       1510 East Colonial Drive, Suite 204
                                       Orlando, Florida 32803
                                       Telephone: (407) 896-3077
                                       Telecopy: (407) 896-3041
                                       Florida Bar No.:0088780
                                       Email: paulu@urichoffice.com
                                       Attorney for the Debtor

       I HEREBY CERTIFY that a true and correct copy of this document is being served by
United States Regular Mail, postage prepaid, or by CM/ECF electronic transmission, as may be
applicable, on all creditors and interested parties, as listed on the Court Matrix, on this 30th day
of September 2018.

                              BY:      /s/ Paul L. Urich, Esquire
                                       Paul L. Urich, Esquire/Florida Bar No.:0088780


                                                 7
